        Case 1:18-cr-00210-JPW Document 158 Filed 02/18/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   : Criminal No. 1:18-CR-00210-001
                                           :
                     v.                    :
                                           :
ANTHONY GILBERT-BROWN,                     : Judge Jennifer P. Wilson
              Defendant                    :

                                     NOTICE OF APPEAL

   Notice is hereby given that Anthony Gilbert-Brown, Defendant, appeals to the United States

Court of Appeals for the Third Circuit from the December 11, 2019 Judgment and Order of the

Honorable Yvette Kane, District Court Judge (Docs 73-74), Denying Defendant’s Motion to

Suppression Evidence (Doc 40) resulting in the February 4, 2021 Judgment of Sentence of the

Honorable Jennifer P. Wilson, District Court Judge (Doc 153).



DATED: February 18, 2021                   Respectfully Submitted:

                                           s/ Sandra Thompson
                                           Sandra Thompson, Esq. PA I.D. 84345
                                           Law Office of Sandra Thompson, LLC
                                           351 E. Princess St., P.O. Box 1901
                                           York, PA 17405
                                           Telephone/Fax: 215-987-3650
                                           Email: sthompsonLLC@gmail.com
        Case 1:18-cr-00210-JPW Document 158 Filed 02/18/21 Page 2 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    : Criminal No. 1:18-CR-00210-001
                                            :
                      v.                    :
                                            :
ANTHONY GILBERT-BROWN,                      : Judge Jennifer P. Wilson
              Defendant                     :

                                    PROOF OF SERVICE

       I, Sandra Thompson, Esq., do hereby certify that the Government was served with a true

and correct copy of the Defendant’s Notice of Appeal pursuant to LR 5.7 by electronic means to

the extent and in the manner authorized by the Standing Order regarding Electronic Case Filing

Policies and Procedures and the ECF User Manual as follows:

The Honorable Jennifer P. Wilson, District Court Judge     and

Daryl Ford Bloom, Esq
U.S. Attorney's Office
228 Walnut Street, Suite 220
P.O. Box 11754
Harrisburg, PA 17108
Email: Daryl.Bloom@usdoj.gov



DATED: February 18, 2021                    Respectfully Submitted:


                                            s/ Sandra Thompson
                                            Sandra Thompson, Esq. PA I.D. 84345
                                            Law Office of Sandra Thompson, LLC
                                            351 E. Princess St., P.O. Box 1901
                                            York, PA 17405
                                            Telephone/Fax: 215-987-3650
                                            Email: sthompsonLLC@gmail.com
                                            Counsel for Defendant
